Judgment, Supreme *502Court, New York County (Lewis Bart Stone, J.), rendered April 22, 2005, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fourth degrees, and sentencing him, as a second felony offender, to an aggregate term of 44/2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]), notwithstanding minor discrepancies in the accounts of the People’s witnesses. There was ample evidence of defendant’s intent to sell, including his possession of 49 cellophane twists of crack cocaine secreted in his buttocks, along with cash that included 29 single dollar bills (see People v Daley, 281 AD2d 244 [2001], lv denied 96 NY2d 827 [2001]; People v Turner, 228 AD2d 331 [1996], lv denied 88 NY2d 996 [1996]). Concur— Lippman, P.J., Saxe, Nardelli, Williams and Moskowitz, JJ.